Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 1 of 13                       PageID #: 218



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      2:19-cr-00073-JAW
                                               )
DANNY RYDLE                                    )

                           ORDER ON SENTENCING ISSUES

       A defendant asserts that three deferred dispositions should not be allocated

criminal history points for the purpose of calculating his guideline sentence range

under the United States Sentencing Guidelines (U.S.S.G.) because in his view the

Court should view them as expungements.                  Finding that under Maine law, the

defendant admitted guilt to be eligible for deferred dispositions, the Court concludes

that the three contested deferred dispositions are not expungements under the

U.S.S.G. and are instead diversionary dispositions eligible for the allocation of points

to determine the defendant’s criminal history category. 1

I.     GENERAL BACKGROUND

       On May 3, 2019, Danny Rydle waived indictment for a count of Conspiracy to

Commit Theft from a Licensed Firearm Dealer in violation of 18 U.S.C. §§ 371 and

922(u) and a count of Theft from a Licensed Firearm Dealer and Aiding and Abetting

in violation of 18 U.S.C. §§ 2 and 922(u). Waiver of Indictment (ECF No 24); Min.

Entry (ECF No. 25); Criminal Compl. (ECF No. 1). Mr. Rydle entered a plea of guilty




1       Regarding terminology, the Maine statute, 17-A M.R.S. § 1903(1), refers to “deferred
disposition”; U.S.S.G. § 4A1.2(f) uses the term “diversionary disposition.” In general, when referring
to Maine law, the Court has used deferred disposition and when referring to the U.S.S.G., the Court
has used diversionary disposition.
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 2 of 13           PageID #: 219



on both counts on the same day. Min. Entry (ECF No. 25). The Court held a

presentence conference on September 6, 2019. Min. Entry (ECF No. 36). On April 3,

2020, the Could held a continued presentence conference. Min. Entry (ECF No. 52).

       On April 13, 2020, Mr. Rydle filed his sentencing memorandum. Sentencing

Mem. (ECF No. 55) (Def.’s Mem.). Mr. Rydle filed a motion to delay sentencing due

to the COVID-19 pandemic on April 17, 2020. Letter from Att’y Andrews to Judge

Woodcock (ECF No. 56). On April 20, 2020, the Court granted the motion to delay

and scheduled a conference of counsel for July 22, 2020. Order Granting Without Obj.

Mot. to Delay Sentencing During Acute Phase of COVID-19 (ECF No. 57); Notice of

Hr’g (ECF No. 58). The United States (Government) filed its responsive sentencing

memorandum on April 21, 2020. Gov’t’s Sentencing Mem. (ECF No. 61) (Gov’t’s

Mem.). On July 3, 2020, the Court ordered the Government to file a corrected set of

docket records for the deferred dispositions at issue. Order on Underlying Docs. (ECF

No. 62). The Government complied on July 9, 2020. Notice (ECF No. 63); id., Attachs.

1-3.

II.    THE CONTESTED CONVICTIONS

       In its Second Revised Presentence Report (PSR), the United States Probation

Office (PO) allocated three criminal history points to three deferred disposition cases.

The first point is for a state theft charge the court dismissed after a period of

deferment; 2nd Revised Presentence Investigation Report ¶ 27 (PSR), the second for a

state domestic violence assault charge in which the court entered a deferred




                                           2
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 3 of 13            PageID #: 220



disposition, id. ¶ 28, and the third for a state unlawful possession of scheduled drug

charge the court dismissed after a period of deferment. Id. ¶ 29.

III.   PARTIES’ POSITIONS

       A.    Danny Rydle’s Sentencing Memorandum

       Mr. Rydle contests three of the six criminal history points the PO allocated in

the PSR. Def.’s Mem. at 1. Mr. Rydle argues that the dismissal of a charge after a

period of deferment is akin to an expungement of the conviction which under U.S.S.G.

§ 4A1.2(j) cannot be attributed criminal history points. Def.’s Mem. at 1-4 (quoting

U.S. SENTENCING GUIDELINES MANUAL § 4A1.2(j) (U.S. SENTENCING COMM’N 2018)).

       Mr. Rydle argues the first charge should not be allocated criminal history

points because disorderly conduct, the second count which Mr. Rydle also pleaded

guilty to, is one of the enumerated offenses contained in U.S.S.G. § 4A1.2, and so a

sentence of confinement for longer than thirty days or a sentence of probation for

longer than a year is required to attribute a criminal history point to that charge. Id.

at 1-2. Therefore, Mr. Rydle asserts, “[w]ithout addressing the deferred disposition

on the theft charge, this paragraph cannot be counted because the only actual

conviction is for disorderly conduct, which resulted in a fine as a sentence.” Id. at 2.

       Mr. Rydle next contends that, for all three deferred disposition charges,

dismissal after a period of deferment should not be treated as a diversionary

disposition with a finding of guilt, which would be allocated criminal history points

under U.S.S.G. § 4A1.2(f). Id. at 2-3. Rather, Mr. Rydle states, the dismissed charges

in Mr. Rydle’s case are expungements. Id. at 3.



                                           3
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 4 of 13          PageID #: 221



      Mr. Rydle concedes that diversionary dispositions can be allocated criminal

history points. Id. at 3-4. However, Mr. Rydle argues the admission of guilt required

for the diversionary disposition to be allocated points is negated by “the procedure

where the plea is withdrawn and the charge dismissed . . ..” Id. at 4. Mr. Rydle points

to application note ten to U.S.S.G. § 4A1.2, which states that expungement is limited

to instances where a charge is dismissed for reasons of “innocence or errors of

law . . ..” Id. (quoting U.S. SENTENCING GUIDELINES MANUAL § 4A1.2 cmt. n.10 (U.S.

SENTENCING COMM’N 2018)). Mr. Rydle says it is thus necessary to look to the

legislative intent behind the Maine deferred disposition statute to determine whether

Mr. Rydle’s deferred dispositions were due to innocence or errors of law. Id. Mr.

Rydle asserts that the deferred dispositions within Maine Revised Statutes, title 17-

A, section 1903 should be interpreted as expungements because the statute directs

the court to dismiss the charging instrument with prejudice if the court allows the

defendant to withdraw his or her plea. Id. He says that “[t]he act of withdrawing the

plea and dismissing the charging instrument is something more than setting aside

the conviction or allowing it to stand on the record.” Id.

      Mr. Rydle argues that the Court should focus solely on “why the plea was

withdrawn and the charging instrument dismissed . . ..” Id. at 5. He cites First

Circuit caselaw and asserts that the holding in Mateo v. United States, 398 F.3d 126

(1st Cir. 2005)—which involved vacated convictions—indicates the dismissals should

be treated as expungements here. Id. at 5-6.




                                           4
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 5 of 13             PageID #: 222



          B.       The Government’s Sentencing Memorandum

          The Government argues that the three deferred dispositions disputed by Mr.

Rydle are diversionary dispositions and should be allocated criminal history points

because the dismissal after a period of deferment occurred after an admission of guilt.

Gov’t’s Mem. at 4. The Government looks at the language of U.S.S.G. § 4A1.1(c),

which states that each prior sentence not counted in U.S.S.G. § 4A1.1(a) or (b) should

be allocated one point, “up to a total of 4 points for this subsection.” Id. at 2 (quoting

U.S. SENTENCING GUIDELINES MANUAL § 4A1.1(c) (U.S. SENTENCING COMM’N 2018)).

The Government argues this subsection applies to the three charges Mr. Rydle

disputes as they constitute prior sentences and are not counted in U.S.S.G. § 4A1.1(a)

or (b).        Id. at 2-3.   The Government further views the three prior charges as

diversionary dispositions within the meaning of U.S.S.G. § 4A1.2(f) because they

“came about after a finding of guilt had been entered . . ..” Id.

          The Government opposes Mr. Rydle’s argument that the disputed charges are

expungements, stating the docket record itself reflects the charges were dismissed as

diversionary dispositions, not expungements. Id. at 3. The Government argues that

even if designated as expungements by Maine state law, the charges should not be

considered expungements within the U.S.S.G. because in this context expungements

are not counted for criminal history points only if they result from convictions that

have been vacated or reversed due to innocence or errors of law or have been ruled

constitutionally invalid. Id. The Government discusses cases in other circuits that

it says support this proposition. Id. at 3-4 (quoting United States v. Stubblefield, 265



                                              5
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 6 of 13              PageID #: 223



F.3d 345, 347 (6th Cir. 2001); United States v. Hayden, 255 F.3d 768, 770-74 (9th Cir.

2001); United States v. Hines, 133 F.3d 1360, 1362-66 (10th Cir. 1998)).                 The

Government asserts that since it is “irrefutably clear” that Mr. Rydle’s charges were

not dismissed due to innocence, errors of law, or constitutional validity, the three

criminal history points should remain. Id. at 4.

IV.    UNITED STATES SENTENCING GUIDELINES

       U.S.S.G. § 4A1.1(a) requires three points to be added “for each prior sentence

of imprisonment exceeding one year and one month.” U.S. SENTENCING GUIDELINES

MANUAL § 4A1.1(a) (U.S. SENTENCING COMM’N 2018). Section 4A1.1(b) “[a]dds 2

points for each prior sentence of imprisonment of at least sixty days not counted in

(a).” Id. § 4A1.1(b). Section 4A1.1(c) “[a]dd[s] 1 point for each prior sentence not

counted in (a) or (b), up to a total of 4 points for this subsection.” Id. § 4A1.1(c).

       Section 4A1.2(f) states that “[a] diversionary disposition resulting from a

finding or admission of guilt . . . in a judicial proceeding is counted as a sentence

under § 4A1.1(c) even if a conviction is not formally entered . . ..” Id. § 4A1.2(f).

Section 4A1.2(j) states that “[s]entences for expunged convictions are not

counted . . ..” Id. § 4A1.2(j).

       Application notes six, nine, and ten to U.S.S.G. § 4A1.2 clarify when vacated

convictions, diversionary dispositions, and set aside convictions are to be allocated

criminal history points. Note six states that “[s]entences resulting from convictions

that . . . have been reversed or vacated because of errors of law or because of

subsequently discovered evidence exonerating the defendant, or . . . have been ruled



                                             6
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 7 of 13                   PageID #: 224



constitutionally invalid in a prior case are not to be counted.” Id. § 4A1.2 cmt. n.6.

Note nine explains that adult diversionary dispositions are counted under § 4A1.2(j)

“if they involved a judicial determination of guilt or an admission of guilt in open

court.” Id. § 4A1.2 cmt. n.9. The note goes on to describe the U.S.S.G. policy to not

extend leniency to “defendants who receive the benefit of a rehabilitative sentence

and continue to commit crimes . . ..” Id. Note ten describes that convictions set aside

“for reasons unrelated to innocence or errors of law, e.g., in order to restore civil rights

or to remove the stigma associated with a criminal conviction,” are counted. Id.

§ 4A1.2 cmt. n.10. “However, expunged convictions are not counted.” Id.

V.     DISCUSSION

       The Court approaches this issue in two ways: first, it assesses whether any of

the three deferred dispositions qualify as expungements under U.S.S.G. § 4A1.2(j)

and second, it addresses whether any count as diversionary dispositions under

U.S.S.G. § 4A1.2(f). 2

       A.     Expungements Under U.S.S.G. § 4A1.2(j)

       The First Circuit interpreted expungements under U.S.S.G. § 4A1.2(j) as solely

addressing charges dismissed because of innocence or errors of law. See Mateo, 398

F.3d at 134-35 & 134 n.8 (stating that in addition to constitutional invalidity, the

sentencing guidelines “provide that sentences resulting from convictions that have




2       The Court does not reach Mr. Rydle’s contention that the disorderly conduct conviction in
paragraph twenty-seven of the PSR should not be counted. See Def.’s Mot. at 1-2 (citing U.S.S.G.
§ 4A1.2(c)(1)). This is because once the deferred disposition of the theft charge in Count One of
paragraph twenty-seven is counted and assigned one criminal history point, the disorderly conduct
conviction becomes immaterial to the calculation of his criminal history score.

                                               7
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 8 of 13           PageID #: 225



been set aside ‘for reasons unrelated to innocence or errors of law’ should be counted”

(emphasis in original) (quoting U.S. SENTENCING GUIDELINES MANUAL § 4A1.2(f)

(U.S. SENTENCING COMM’N 2018))); United States v. Dubovsky, 279 F.3d 5, 9-10 (1st

Cir. 2002) (noting that the federal sentencing guidelines have their basis in

congressional, not state, policy and holding that the state record purge did not count

as an expungement for guideline purposes because it was done to give a defendant a

fresh start, not to correct errors of law or vindicate innocence).

      In United States v. Dubovsky, the First Circuit discussed three approaches

taken by different circuit courts on expungements and it adopted “the ‘prevailing

view’” that “expungement within the meaning of the Guidelines's structure is best

determined by considering whether the conviction was set aside because of innocence

or errors of law.” 279 F.3d at 8, 9 n.5 (quoting United States v. Dubovsky, Criminal

No. 99-37-B, 2001 U.S. Dist. LEXIS 8993, at *3-4 (D.N.H. Jan. 24, 2001)). The First

Circuit reasoned that its interpretation is justified by “the explicit language of note

ten to Guideline § 4A1.2(j) . . ..” Id. at 8-9. Thus, in Dubovsky, the defendant’s prior

marijuana charge had been sealed and dismissed; however, the charge was still

allocated criminal history points because the case not been sealed or dismissed “for

reasons of innocence or errors of law, and . . . the related records were not completely

destroyed.” 279 F.3d at 8, 10. The First Circuit’s interpretation of § 4A1.2(f) and (j)

is shared by the Tenth, Fifth, and D.C. Circuits. See, e.g., Hines, 133 F.3d at 1362-

66; United States v. Ashburn, 20 F.3d 1336, 1343 (5th Cir. 1994), reinstated in part




                                            8
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 9 of 13           PageID #: 226



and vacated in part by United States v. Ashburn, 38 F.3d 803 (5th Cir. 1994) (en banc);

United States v. McDonald, 991 F.2d 866, 871-72 (D.C. Cir. 1993).

      The Dubovsky Court touched on the argument Mr. Rydle is making here,

namely that the intent of the Maine Legislature should control this Court’s

application of U.S.S.G. § 4A1.2(j). The First Circuit explained that the “intent of the

state legislature is relevant to show whether the sealing procedure is related to

innocence or legal errors.” 279 F.3d at 10 (citing Hines, 133 F.3d at 1364). However,

“any collateral consequences of sealing under state law are irrelevant to the

application of the federal Sentencing Guidelines, which have their basis in

congressional, not state policy.” Id. In Dubovsky, the First Circuit rejected the

defendant’s contention that his Massachusetts diversionary dispositions should not

count in that “‘[t]he obvious purpose of this sealing provision is to give a defendant a

fresh start,’ Dubovsky, 2001 [U.S. Dist. LEXIS 8993, at *6], not to correct errors of

law or vindicate innocence.” 279 F.3d at 10 (some alterations in original). Dubovsky

remains the law of the circuit. See Mateo, 398 F.3d at 135; Mackenzie v. United

States, Criminal Action No. 13-10149-FDS, 2017 U.S. Dist. LEXIS 189484, at *19-20

(D. Mass. Nov. 16, 2017).

      The Court turns to whether deferred dispositions under Maine law are because

of innocence, errors of law, or unconstitutionality or whether they reflect a state

policy to give qualifying defendants a fresh start.     First, to qualify for deferred

disposition under Maine law, defendants must have “pled guilty.”          17-A M.R.S.

§ 1903(1). Next, defendants must demonstrate “by a preponderance of the evidence



                                           9
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 10 of 13            PageID #: 227



that the person has complied with the court-imposed deferment requirements . . ..”

Id. The Court then formally “shall impose a sentencing alternative authorized for

the crime to which the person pled guilty and consented to in writing at the time

sentencing was deferred” unless the prosecutor, “prior to sentence imposition, moves

the court to allow the person to withdraw the plea of guilty.” Id. The statute describes

the procedure if the prosecutor files a motion to allow the withdrawal of the guilty

plea:

        Except over the objection of the person, the court shall grant the State’s
        motion. If the court grants the State’s motion, the attorney for the State
        shall dismiss the pending charging instrument with prejudice. If the
        court finds that the person has inexcusably failed to comply with the
        court-imposed deferment requirements, the court shall impose a
        sentencing alternative authorized for the crime to which the person pled
        guilty.

Id.

        What is apparent from this statutory procedure is that the defendant must

acknowledge guilt by entering a plea of guilty and the later dismissal of the charge is

not based on the defendant’s innocence, errors of law, or unconstitutionality, but on

whether the      defendant    has complied      with the    “court-imposed    deferment

requirements . . ..”   Id.   This view of the Maine deferred disposition statute is

corroborated by the Maine Supreme Judicial Court’s interpretations of the statute.

Just recently, the Maine Law Court addressed a situation where a defendant had

entered into a deferred disposition and had allegedly violated the terms of the

deferment requirements by committing new criminal conduct. State v. Hourdeh, 2020

ME 69, ¶¶ 1-5. The trial court suppressed evidence of the search that formed the



                                           10
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 11 of 13          PageID #: 228



basis of the new criminal charge and the state dismissed the new charge. Id. ¶ 3.

Nevertheless, the state moved to terminate the defendant’s deferred disposition and

the question was whether evidence of the suppressed search could be admitted at the

deferred disposition hearing. Id. ¶¶ 7-12.

      The Hourdeh Court affirmed the admission of evidence of the new crime at the

deferred disposition hearing, reasoning that by entering his guilty plea subject to the

conditions of deferred disposition, the defendant was not “in the position of a

defendant who had simply been accused of a crime. [The defendant] had already

entered a guilty plea to a Class C charge of trafficking in prison contraband.” Id.

¶ 11. Thus, the defendant “had admitted guilt and accepted future punishment . . ..”

Id. ¶ 12.

      The Maine Law Court observed that its decision to allow the admission of

evidence of a defendant’s violation of the deferred disposition agreement, even though

it had been suppressed in the new criminal case, is consistent with its prior precedent

of allowing the admission of a defendant’s admission of guilt in a later proceeding

even when the underlying charge is eventually dismissed. Id. (citing Gordon v.

Cheskin, 2013 ME 113, ¶ 19, 82 A.3d 1221; State v. Foisy, 384 A.2d 42, 44 (Me. 1978);

State v. Caron, 334 A.2d 495, 499 & n.5 (Me. 1975)). The Hourdeh Court based its

conclusion in part on the proposition that “[d]eferred dispositions allow defendants in

criminal matters to avoid some of the negative consequences of a criminal conviction.

In exchange, however, defendants must openly acknowledge and take responsibility

for their conduct.” Id. ¶ 11 (quoting Gordon, 2013 ME 113, ¶ 19).



                                          11
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 12 of 13           PageID #: 229



      In short, neither the statutory language of 17-A M.R.S. § 1903 nor the Maine

Supreme Judicial Court’s interpretation of that language supports Mr. Rydle’s

contention that his deferred dispositions were based on legislative policy reflecting

his actual innocence, errors of law, or unconstitutionality as opposed to a fresh start.

The Court concludes that none of Mr. Rydle’s deferred dispositions qualifies as an

expungement under U.S.S.G. § 4A1.2(j) as interpreted by the First Circuit.

      B.     Diversionary Dispositions Under U.S.S.G. § 4A1.2(f)

      Having concluded that none of the three deferred dispositions qualifies as an

expungement, the Court turns to whether any qualify as diversionary dispositions

within the meaning of U.S.S.G. § 4A1.2(f).       The Court concludes that the same

rationale underlying the conclusion that none of these deferred dispositions

constitutes the basis for an expungement applies with equal force to the conclusion

that they are all diversionary dispositions that count toward Mr. Rydle’s criminal

history score under U.S.S.G. § 4A1.2(f): namely, that to obtain a deferred disposition

under Maine law, Mr. Rydle had to plead guilty to the crimes and his convictions were

dismissed because he complied with the terms of the deferred dispositions, not

because he was actually innocent of any of the crimes and not because the crimes

were constitutionally or legally infirm.

      In United States v. Roberts, 39 F.3d 10 (1st Cir. 1994), the First Circuit noted

that where “an admission to sufficient facts occurs and is accepted at the second tier,

[the First Circuit] think[s] that the defendant has in substance admitted to his guilt.”

Id. at 13. Once it is resolved that a defendant admitted guilt, the diversionary



                                           12
Case 2:19-cr-00073-JAW Document 64 Filed 07/20/20 Page 13 of 13         PageID #: 230



disposition counts under U.S.S.G. § 4A1.2(f). See United States v. Fraser, 388 F.3d

371, 375 (1st Cir. 2004); United States v. Nelson, No. 2:16-cr-60-DBH, Civil No. 2:17-

cv-387-DBH, 2018 U.S. Dist. LEXIS 130449, at *4 n.3 (D. Me. Aug. 3, 2018) (“It is

well established that a diversionary disposition resulting from an admission of guilt

is a ‘sentence’ that counts towards a defendant's criminal history score”). As the

Court has discussed, Mr. Rydle’s deferred dispositions under Maine law required an

admission of guilt, and therefore the three deferred dispositions in the PSR count for

purposes of his criminal history under U.S.S.G. § 4A1.2(f).

VI.    SUMMARY

       The Court concludes that the three deferred dispositions set forth in PSR

paragraphs twenty-seven, twenty-eight, and twenty-nine are not expungements

under U.S.S.G. § 4A1.2(j) and are diversionary dispositions resulting from a finding

or admission of guilt under U.S.S.G. § 4A1.2(f).


VII.   CONCLUSION

       The Court ORDERS that the three criminal history points Danny Rydle

disputes must be counted for purposes of calculating his criminal history and

concludes that his criminal history category is Category III.

       SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 20th day of July, 2020




                                         13
